Petition for Writ of Habeas Corpus Dismissed and Memorandum Opinion
filed January 17, 2013.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-13-00013-CR


                      IN RE CURTIS ROBINSON, Relator

                          ORIGINAL PROCEEDING
                         WRIT OF HABEAS CORPUS
                               351st District Court
                         Trial Court Cause No. 1274263
                       MEMORANDUM OPINION

      On January 7, 2013, relator filed a petition for writ of habeas corpus. See
Tex. Gov’t Code Ann. § 22.221(d); see also TEX. R. APP. P. 52.

      We are unable to consider relator’s petition for writ of habeas corpus
because our authority to entertain petitions for writ of habeas corpus extends solely
to the actions of judges in civil cases. See Tex. Gov’t Code Ann. § 22.221(d).
Therefore, we dismiss relator’s petition for lack of jurisdiction.



                                       PER CURIAM



Panel Consist of Justices Christopher, Jamison and McCally.
Do Not Publish C TEX. R. APP. P. 47.2(b)




                                           2